DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status
Claims 1-15 are pending and under examination.
Claims 7, 9, 11, 13, and 15 are objected to.
Claims 1-15 are rejected.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2021-0037683, filed on 24 March 202. The certified copy has been filed in parent Application No. KR10-2021-0071055, filed on 01 June 2021.
Information Disclosure Statement
The information disclosure statement filed on 29 July 2021 has been fully considered by the examiner.
Claim Objections
Claims 7, 9, 11, 13, and 15 are objected to because of the following informalities:  They recite "a mat, a mat," which is a typographical error. The objection may be overcome by amending the claims to remove the repeated words.  Appropriate correction is required.
Claims 7, 9, 11, 13 and 15 are also objected for the recitation of “any one of….and….”.  Since the claim is not using Markush language “selected from the group consisting of ….and…”, the appropriate language for the claim is “any one of….or…” to denote selection from a group of options.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the magnesium-based alloy" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant may overcome this rejection by amending the claim to read “a magnesium-based alloy.” Claims 2-15 are rejected by virtue of their dependence on claim 1.

Claim 1 recites the limitation "the human body" in line.  There is insufficient antecedent basis for this limitation in the claim. Applicant may overcome this rejection by amending the claim to read “the skin of a human body”. Claims 2-15 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Helmick (US20170106015A1, published 2017), hereinafter Helmick, as evidenced by Lu et al. (DOI: 10.1021/acs.jpcc.9b03839, published 19 September 2019), hereinafter Lu, as evidenced by Adachi (DOI: 10.1007/978-1-4615-5247-5_31, published 1999), hereinafter Adachi, and as evidenced by Baker (DOI: 10.1007/s40279-017-0691-5, published 2017), hereinafter Baker.

Regarding claim 1, Helmick teaches "an article of apparel configured to deliver a bioabsorbable alloy to the skin of a wearer" wherein the "delivery layer [is] oriented to contact the skin of the wearer" (abstract). The delivery layer may be "formed from a composition including a magnesium alloy (abstract). As evidenced by Lu, "MgO films would naturally form on a magnesium alloy matrix exposed to the air" (abstract). Because the article of apparel taught by Helmick comprises a magnesium alloy that is designed to contact the skin, it will also be exposed to air, and will thus have a magnesium oxide layer film on the surface of the alloy. The delivery layer of Helmick is a magnesium alloy comprising an oxide layer on the outer surface, and the delivery layer is oriented to contact the skin (abstract). Thus, Helmick teaches a method wherein a magnesium-based alloy article comprising an oxide film formed on a portion of the surface of the magnesium-based alloy member is brought into contact with human skin.

Regarding claim 2, Helmick anticipates the method of claim 1. Claim 2 requires that the magnesium-based alloy member includes manganese.
Helmick teaches that the alloy of the article of apparel may also comprise a transition metal (claim 5), and that the transition metal may be manganese (claim 9).

Regarding claim 3, Helmick anticipates the method of claim 1. Claim 3 requires that the magnesium-based alloy member includes at least one selected from the group consisting of aluminum, zinc, manganese, silicon, iron, and copper.
Helmick teaches that the alloy of the article of apparel may also comprise a transition metal (claim 5), and that the transition metal may be zinc or manganese (claim 9). Helmick also discloses that "[i]n an embodiment, the alloy includes a primary alkaline earth metal, a secondary alkaline earth metal, and a transition of post-transition metal" (paragraph [0016]). Aluminum is a post-transition metal, while iron and copper are transition metals.

Regarding claim 5, Helmick anticipates the method of claim 1. Claim 5 requires that the oxide comprises at least one selected from the group consisting of magnesium oxide, silicon oxide, and aluminum oxide.
As discussed above for claim 1, the article of apparel of Helmick will inherently comprise a magnesium oxide film layer because it is exposed to the air.

Regarding claim 6, Helmick anticipates the method of claim 5. Claim 6 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As evidenced by Adachi, magnesium oxide is a "wide-band-gap II-VI semiconductor" (page 411). As evidenced by Baker, “[a]thletes lose water and electrolytes as a consequence of thermoregulatory sweating during exercise” (abstract, page S111), and sweat comprises at least sodium, chloride, and potassium “[p]rimary sweat is nearly isotonic with blood plasma (e.g. approximately 125-145 mmol/L Na+, approximately 95-110 mmol/L Cl-, and approximately 4-5 mmol/L K+)” (page S112). Because Helmick discloses that the alloy will touch the skin of the wearer (abstract), it will be in contact with body fluid (sweat), which contains electrolytes. Helmick provides the substrate is designed to draw sweat away from the wearer with capillary action (paragraph [0014]). Helmick also provides that perspiration will contact the delivery layer and the presence of chloride from the NaCl of the perspiration will react with the alloy (paragraph [0035]).  The sodium and chloride ions from NaCl are known electrolytes. This means that the article of apparel will inherently operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 7, Helmick anticipates the method of claim 6. Claim 7 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
Helmick teaches that "[t]he article of apparel includes, but is not limited to… headware (e.g., headbands), [and] outerwear (e.g., jackets, hats, gloves)" (paragraph [0015]). As such, Helmick is construed that the magnesium-based alloy member may be applied to at least an accessory.

Regarding claim 10, Helmick anticipates the method of claim 3. Claim 10 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Helmick discloses that the alloy will touch the skin of the wearer (abstract), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 11, Helmick anticipates the method of claim 10. Claim 11 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, Helmick teaches that "[t]he article of apparel includes, but is not limited to… headware (e.g., headbands), [and] outerwear (e.g., jackets, hats, gloves)" (paragraph [0015]). As such, Helmick is construed that the magnesium-based alloy member may be applied to at least an accessory.

Regarding claim 12, Helmick anticipates the method of claim 2. Claim 12 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Helmick discloses that the alloy will touch the skin of the wearer (abstract), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 13, Helmick anticipates the method of claim 12. Claim 13 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, Helmick teaches that "[t]he article of apparel includes, but is not limited to… headware (e.g., headbands), [and] outerwear (e.g., jackets, hats, gloves)" (paragraph [0015]). As such, Helmick is construed that the magnesium-based alloy member may be applied to at least an accessory.

Regarding claim 14, Helmick anticipates the method of claim 1. Claim 14 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Helmick discloses that the alloy will touch the skin of the wearer (abstract), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 15, Helmick anticipates the method of claim 14. Claim 15 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, Helmick teaches that "[t]he article of apparel includes, but is not limited to… headware (e.g., headbands), [and] outerwear (e.g., jackets, hats, gloves)" (paragraph [0015]). As such, Helmick is construed that the magnesium-based alloy member may be applied to at least an accessory.

	Claims 1-3, 5-7, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healthsite4U "LOBAC PAIN RELIEF BELT ROBAC BACK PAIN" https://www.healthsite4u.com/lobac-pain-relief-belt/; accessed 14 December 2022; archived via Wayback Machine 29 April 2016), hereinafter Healthsite4U, as evidenced by Semiconductor LOBAC Inc. "How to get instant relief from lower back pain within 3 days" (https://usermanual.wiki/m/bd82e5a246bd9f448ddc3cdea906fcb4ac418f829b88bc4a9c4eedd0687afad2; accessed 14 December 2022), hereinafter LOBAC, and as evidenced by Lu et al. (DOI: 10.1021/acs.jpcc.9b03839, published 19 September 2019), hereinafter Lu, as evidenced by Adachi (DOI: 10.1007/978-1-4615-5247-5_31, published 1999), hereinafter Adachi, and as evidenced by Baker (DOI: 10.1007/s40279-017-0691-5, published 2017), hereinafter Baker.

	Regarding claim 1, Healthsite4U teaches a pain relief device ("LOBAC PAIN RELIEF BELT ROBAC BACK PAIN") comprising a “P-Type Semiconductor” (page 1) that helps to “disintegrate Acetylcholine” when “attached to the skin” (page 1). As evidenced by LOBAC, “LOBAC Back pain band 15-B” is an alloy semiconductor comprising “magnesium, zinc, iron, copper, manganese, silicon, [and] aluminum” (page 1) that is wrapped around the waist when the lower back is painful. The band described by LOBAC and the belt described by Healthsite4U are construed to be the same product. As such, the pain relief device of Healthsite4U is construed to comprise a magnesium-based alloy article that may be brought into contact with the skin. As evidenced by Lu, "MgO films would naturally form on a magnesium alloy matrix in the air" (abstract). Because the article of apparel taught by Healthsite4U comprises a magnesium alloy that is designed to contact the skin, it will also be exposed to air, and will thus have a magnesium oxide layer film on the surface of the alloy. The device of Healthsite4U is a magnesium alloy comprising an oxide layer on the outer surface, and the delivery layer is oriented to contact the skin (Healthsite4U, page 1). Thus, Healthsite4U teaches a method wherein a magnesium-based alloy article comprising an oxide film formed on a portion of the surface of the magnesium-based alloy member is brought into contact with human skin.

Regarding claim 2, Healthsite4U anticipates the method of claim 1. Claim 2 requires that the magnesium-based alloy member includes manganese.
LOBAC discloses that the cell material of the Healthsite4U product includes manganese (page 1).

Regarding claim 3, Healthsite4U anticipates the method of claim 1. Claim 3 requires that the magnesium-based alloy member includes at least one selected from the group consisting of aluminum, zinc, manganese, silicon, iron, and copper.
LOBAC discloses that the cell material of the Healthsite4U product includes “magnesium, zinc, iron, copper, manganese, silicon, and aluminum” (page 1).

Regarding claim 5, Healthsite4U anticipates the method of claim 1. Claim 5 requires that the oxide comprises at least one selected from the group consisting of magnesium oxide, silicon oxide, and aluminum oxide.
As discussed above for claim 1, because the Healthsite4U product comprises a magnesium alloy, it will inherently comprise a magnesium oxide layer film on the surface of the alloy.

Regarding claim 6, Healthsite4U anticipates the method of claim 5. Claim 6 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As evidenced by Adachi, magnesium oxide is a "wide-band-gap II-VI semiconductor" (page 411). As evidenced by Baker, “[a]thletes lose water and electrolytes as a consequence of thermoregulatory sweating during exercise” (abstract, page S111), and sweat comprises at least sodium, chloride, and potassium “[p]rimary sweat is nearly isotonic with blood plasma (e.g. approximately 125-145 mmol/L Na+, approximately 95-110 mmol/L Cl-, and approximately 4-5 mmol/L K+)” (page S112). Because Healthsite4U discloses that the alloy will touch the skin of the wearer (page 1), it will be in contact with body fluid (such as sweat), which comprises electrolytes such as Na+, Cl-, and K+. This means that the belt will inherently operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte. Healthsite4U further recognizes the ability of the product to be a semiconductor when contacted to skin (“Ally Semiconductor,” page 1).

Regarding claim 7, Healthsite4U anticipates the method of claim 6. Claim 7 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
The product of Healthsite4U is a belt (page 1), which is construed to be a waistband.

Regarding claim 10, Healthsite4U anticipates the method of claim 3. Claim 10 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Healthsite4U discloses that the alloy will touch the skin of the wearer (page 1), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 11, Healthsite4U anticipates the method of claim 10. Claim 11 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, the product of Healthsite4U is a belt (page 1), which is construed to be a waistband.

Regarding claim 12, Healthsite4U anticipates the method of claim 2. Claim 12 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Healthsite4U discloses that the alloy will touch the skin of the wearer (page 1), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 13, Healthsite4U anticipates the method of claim 12. Claim 13 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, the product of Healthsite4U is a belt (page 1), which is construed to be a waistband.

Regarding claim 14, Healthsite4U anticipates the method of claim 1. Claim 14 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Healthsite4U discloses that the alloy will touch the skin of the wearer (page 1), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 15, Healthsite4U anticipates the method of claim 14. Claim 15 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, the product of Healthsite4U is a belt (page 1), which is construed to be a waistband.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Helmick as applied to claim 1 above, and further in view of Chen et al. (CN108311652A, published 2018), hereinafter Chen, as evidenced by Lu et al. (DOI: 10.1021/acs.jpcc.9b03839, published 19 September 2019), hereinafter Lu, Adachi (DOI: 10.1007/978-1-4615-5247-5_31, published 1999), hereinafter Adachi, Baker (DOI: 10.1007/s40279-017-0691-5, published 2017), hereinafter Baker, and Wang et al. (DOI: 10.1016/j.matlet.2015.10.058, published 2015), hereinafter Wang.

	Regarding claim 4, Helmick anticipates the method of claim 1.
Claim 4 requires that the magnesium-based alloy member includes 0.1 to 0.3% by weight of aluminum, 0.2 to 0.4% by weight of zinc, 1.3 to 2.5% by weight of manganese, 0.01 to 0.2% by weight of silicon, 0.01 to 0.10% by weight of iron, 0.01 to 0.1% by weight of copper, and the remainder of magnesium, which Helmick does not teach.
	Chen teaches a method of producing a magnesium alloy (abstract) wherein the alloy comprises less than ‍0.20% aluminum, less than ‍0.30% zinc, 1.3-2.2% manganese, less than 0.10% silicon, less than 0.05% iron, and less than 0.05% copper (claim 5, page 3). As evidenced by Wang, a magnesium-aluminum-zinc alloy (AZ80 alloy, experimental details section, page 85) experienced significant corrosion when exposed to an artificial hand sweat (Fig. 1(c), page 88). The alloy produced by Chen is disclosed to be less susceptible to corrosion (“corrosion resistance is relatively high,” page 7). 
One of ordinary skill in the art, before the time of instant filing, would be motivated to combine the teachings of Helmick and Chen, which teaches a magnesium alloy with greater resistance to corrosion. Such an addition would result in a magnesium alloy that is less likely to be corroded quickly by sweat. Before the filing date of the instant filing, it would have been obvious to one of ordinary skill in the art that a magnesium alloy like that described by Helmick would be susceptible to sweat corrosion due to its proximity to and contact with the body.

Regarding claim 8, the combination of Helmick and Chen renders obvious the method of claim 4. Claim 8 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Helmick discloses that the alloy will touch the skin of the wearer (abstract), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 9, the combination of Helmick and Chen renders obvious the method of claim 8. Claim 9 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, Helmick teaches that "[t]he article of apparel includes, but is not limited to… headware (e.g., headbands), [and] outerwear (e.g., jackets, hats, gloves)" (paragraph [0015]). As such, Helmick is construed that the magnesium-based alloy member may be applied to at least an accessory.

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Healthsite4U as applied to claim 1 above, and further in view of Chen et al. (CN108311652A, published 2018), hereinafter Chen, as evidenced by Lu et al. (DOI: 10.1021/acs.jpcc.9b03839, published 19 September 2019), hereinafter Lu, Adachi (DOI: 10.1007/978-1-4615-5247-5_31, published 1999), hereinafter Adachi, Baker (DOI: 10.1007/s40279-017-0691-5, published 2017), hereinafter Baker, and Wang et al. (DOI: 10.1016/j.matlet.2015.10.058, published 2015), hereinafter Wang.

	Regarding claim 4, Healthsite4U anticipates the method of claim 1. Claim 4 requires that the magnesium-based alloy member includes 0.1 to 0.3% by weight of aluminum, 0.2 to 0.4% by weight of zinc, 1.3 to 2.5% by weight of manganese, 0.01 to 0.2% by weight of silicon, 0.01 to 0.10% by weight of iron, 0.01 to 0.1% by weight of copper, and the remainder of magnesium.
	Chen teaches a method of producing a magnesium alloy (abstract) wherein the alloy comprises less than ‍0.20% aluminum, less than ‍0.30% zinc, 1.3-2.2% manganese, less than 0.10% silicon, less than 0.05% iron, and less than 0.05% copper (claim 5, page 3). As evidenced by Wang, a magnesium-aluminum-zinc alloy (AZ80 alloy, experimental details section, page 85) experienced significant corrosion when exposed to an artificial hand sweat (Fig. 1(c), page 88). The alloy produced by Chen is disclosed to be less susceptible to corrosion (“corrosion resistance is relatively high,” page 7). 
One of ordinary skill in the art, before the time of instant filing, would be motivated to combine the teachings of Healthsite4U and Chen, which teaches a magnesium alloy with greater resistance to corrosion. Such an addition would result in a magnesium alloy that is less likely to be quickly corroded by sweat. Before the filing date of the instant filing, it would have been obvious to one of ordinary skill in the art that a magnesium alloy like that described by Healthsite4U would be susceptible to sweat corrosion due to its proximity to and contact with the body.

Regarding claim 8, the combination of Healthsite4U and Chen renders obvious the method of claim 4. Claim 8 requires that the magnesium-based alloy member comes into contact with the skin of the human body so that the body fluid acts as an electrolyte to allow the magnesium-based alloy member to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film and an electrolyte.
As discussed above for claim 6, because Healthsite4U discloses that the alloy will touch the skin of the wearer (abstract), it will be in contact with body fluid (such as sweat), which can act as an electrolyte. This allows the article of apparel to operate as a semiconductor comprising a magnesium-based alloy member, an oxide film, and an electrolyte.

Regarding claim 9, the combination of Healthsite4U and Chen renders obvious the method of claim 8. Claim 9 requires that the magnesium-based alloy member is applied to any one of a patch, an accessory, a waistband, a net, bedding, a pad, a metal mask, an insole, a mat, a mat, and a warmer.
As discussed above for claim 7, the product of Healthsite4U is a belt (page 1), which is construed to be a waistband.
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine Siller whose telephone number is (571)270-3145. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S./Examiner, Art Unit 1613                                                                                                                                                                                                        

/MARK V STEVENS/Primary Examiner, Art Unit 1613